                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     MUHAMMAD KHAN,                                   Case No. 18-cv-07490-BLF
                                   9                   Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                                                          MOTION FOR LEAVE TO AMEND;
                                  10             v.                                       TERMINATING AS MOOT
                                                                                          DEFENDANTS’ MOTION TO DISMISS
                                  11     SAP LABS, LLC, et al.,                           THE COMPLAINT; DENYING
                                                                                          PLAINTIFF’S MOTION FOR
                                  12                   Defendants.                        APPOINTMENT OF COUNSEL; AND
Northern District of California
 United States District Court




                                                                                          ADVISING THAT PLAINTIFF’S
                                  13                                                      MOTION TO REMAND WILL BE
                                                                                          DECIDED ON THE PAPERS UPON
                                  14                                                      THE COMPLETION OF BRIEFING
                                  15                                                      [Re: ECF 7, 34, 35, 37]
                                  16

                                  17          Plaintiff Muhammad Khan (“Khan”) is a former employee of Defendant SAP Labs, LLC
                                  18   (“SAP Labs”). In September 2017, Khan was convicted of setting fire to the residence of his SAP
                                  19   Labs manager. Khan currently is serving a 9-year term of imprisonment for that crime.
                                  20          On August 21, 2018, while incarcerated, Khan filed this lawsuit against SAP Labs and
                                  21   others, alleging employment discrimination, hostile work environment, retaliation for
                                  22   whistleblowing, and related claims. The complaint was filed in the Santa Clara County Superior
                                  23   Court, and subsequently removed to federal district court by Defendants.
                                  24          This order addresses four pending motions: (1) Defendants’ motion to dismiss the
                                  25   complaint (ECF 7); (2) Khan’s motion for leave to file an amended complaint (ECF 35);
                                  26   (3) Khan’s motion for appointment of counsel (ECF 34); and (4) Khan’s motion to remand (ECF
                                  27   37). The May 16, 2019 hearing on all four motions was vacated by Court orders issued April 23,
                                  28   2019 and April 26, 2019.
                                   1           Khan’s Motion for Leave to Amend (ECF 35)

                                   2           On April 23, 2019, Khan filed a motion for leave to file an amended complaint. He

                                   3   submitted a proposed amended pleading as required by the Court’s Civil Local Rules. On April

                                   4   29, 2019, Defendants filed a statement of non-opposition to Khan’s motion to leave to amend. In

                                   5   light of Defendants’ non-opposition, and applying the liberal standards for amendment under

                                   6   Federal Rule of Civil Procedure 15, Khan’s motion for leave to amend is GRANTED. The Clerk

                                   7   shall file Khan’s proposed pleading (ECF 36-2) as a separate docket entry titled “First Amended

                                   8   Complaint.” Defendants shall file a response to the First Amended Complaint within twenty-one

                                   9   days after the date of this order.

                                  10           Defendants’ Motion to Dismiss (ECF 7)

                                  11           On December 19, 2018, Defendants filed a motion to dismiss the original complaint under

                                  12   Federal Rule of Civil Procedure 12(b)(6). That motion is TERMINATED AS MOOT in light of
Northern District of California
 United States District Court




                                  13   the Court’s order permitting Khan to file an amended pleading.

                                  14           Khan’s Motion for Appointment of Counsel (ECF 34)

                                  15           On April 23, 2019, Khan filed a motion for appointment of counsel. “Generally, a person

                                  16   has no right to counsel in civil actions.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

                                  17   “However, a court may under ‘exceptional circumstances’ appoint counsel for indigent civil

                                  18   litigants pursuant to 28 U.S.C. § 1915(e)(1).” Id. In making a determination whether exceptional

                                  19   circumstances exist, the court must consider both the ability of the plaintiff to articulate his claims

                                  20   pro se and the plaintiff’s likelihood of success on the merits. Id. “Neither of these considerations

                                  21   is dispositive and instead must be viewed together.” Id.

                                  22           Plaintiff has submitted a proposed forty-five page first amended complaint, supported by

                                  23   an additional forty pages of exhibits. He sets forth the facts that he believes are relevant, followed

                                  24   by twelve separately labeled claims for: (1) sexual harassment in violation of the California Fair

                                  25   Employment and Housing Act (“FEHA”), Cal. Gov’t Code § 12900 et seq.; (2) sexual orientation

                                  26   discrimination in violation of FEHA; (3) race discrimination in violation of FEHA; (4) race

                                  27   harassment in violation of FEHA; (5) mental disability discrimination in violation of FEHA;

                                  28   (6) failure to prevent discrimination, harassment, and retaliation in violation of FEHA;
                                                                                          2
                                   1   (7) wrongful constructive termination in violation of public policy; (8) violation of California

                                   2   Labor Code § 1102.5; (9) common law invasion of privacy; (10) violation of the California

                                   3   Constitution, Art. 1, § 1; (11) intentional infliction of emotional distress; and (12) retaliation in

                                   4   violation of FEHA. Because Khan is able to articulate his claims adequately while proceeding pro

                                   5   se, this consideration weighs against a finding of exceptional circumstances. Moreover, Khan has

                                   6   not demonstrated that he is likely to succeed on the merits of his claims. Defendants raised a

                                   7   number of grounds for dismissal with respect to the original complaint which appear equally

                                   8   applicable to the first amended complaint.

                                   9          Accordingly, Khan’s motion for appointment of counsel is DENIED.

                                  10          Motion to Remand (ECF 37)

                                  11          On April 25, 2019, Khan filed a motion to remand the action to the Santa Clara County

                                  12   Superior Court. The deadlines for opposition and reply have not yet elapsed, so the motion is not
Northern District of California
 United States District Court




                                  13   yet ripe for disposition. Pursuant to the Court’s prior order vacating the hearing, the motion to

                                  14   remand will be decided on the papers upon the completion of briefing.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: May 1, 2019

                                  18                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
